   Case 5:20-cv-00096-JPB Document 4 Filed 05/18/20 Page 1 of 3 PageID #: 38




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  AT WHEELING

 MINDI LEE KRESYMAN,                              )   CASE NO.: 5:20-CV-96
                                                  )
                  Plaintiffs,                     )   JUDGE: Bailey
                                                  )
             v.                                   )
                                                  )
 LOWE’S HOME CENTERS, LLC,                        )
                                                  )
                  Defendant.                      )
                                                  )
                                                  )
                                                  )


         DEFENDANT LOWE’S HOME CENTERS, LLC’S MOTION TO DISMISS

         Defendant, Lowe’s Home Centers, LLC,          by counsel, moves this Court to dismiss

Plaintiff’s Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. This

Court should dismiss Plaintiff’s Complaint because it fails to state a claim upon which relief may

be granted. Specifically, Plaintiff’s Complaint fails to set forth a claim under which Lowe’s owed

her a duty of care. Plaintiff’s Complaint sounds in negligence, yet involves actions taken by herself

and through no fault of Lowe’s. No action for negligence can prevail without a duty broken. Thus,

Plaintiff’s Complaint must be dismissed.

         A memorandum of law in support of this motion is submitted herewith.

         WHEREFORE, Defendant Lowe’s Home Centers, LLC respectfully requests that this

Court grant its motion to dismiss and enter an order dismissing Plaintiff’s Complaint with

prejudice.




11296783.1                                       1
   Case 5:20-cv-00096-JPB Document 4 Filed 05/18/20 Page 2 of 3 PageID #: 39




         Respectfully submitted this 18th day of May, 2020.




                                             _/s Elizabeth L. Stryker_______________
                                             Monté L. Williams, Esq. (WV Bar #9526)
                                             Elizabeth L. Stryker, Esq. (WV Bar #13270)
                                             Steptoe & Johnson PLLC
                                             P.O. Box 1616
                                             Morgantown, WV 26507-1616
                                             Phone: 304-598-8000
                                             monte.williams@steptoe-johnson.com
                                             liz.stryker@steptoe-johnson.com
                                             Counsel for Lowe’s Home Centers, LLC




11296783.1                                      2
   Case 5:20-cv-00096-JPB Document 4 Filed 05/18/20 Page 3 of 3 PageID #: 40




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   AT WHEELING

 MINDI LEE KRESYMAN,                              )   CASE NO.: 5:20-cv-96
                                                  )
                   Plaintiffs,                    )   JUDGE: Bailey
                                                  )
             v.                                   )
                                                  )
 LOWE’S HOME CENTERS, LLC,                        )
                                                  )
                   Defendant.                     )
                                                  )
                                                  )
                                                  )

                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 18, 2020, I electronically filed the foregoing “Defendant
Lowe’s Home Centers, LLC’s Motion To Dismiss” with the Clerk of the Court using the CM/ECF
system, which will send notification of such filing to the following counsel of record, provided
they are CM/ECF participants:

                  Ronald W. Zavolta, Esquire
                  Paul Ratcliffe, Esquire
                  Zavolta Law Offices
                  741 Fairmont Pike
                  Wheeling, WV 26003
                  Counsel for Plaintiff



                                                 /s Elizabeth L. Stryker____
                                               Monté L. Williams, Esq. (WV Bar #9526)
                                               Elizabeth L. Stryker, Esq. (WV Bar # 13270)
                                               R. Mitch Moore, Esq. (WV Bar #13659)
                                               Steptoe & Johnson PLLC
                                               P.O. Box 1616
                                               Morgantown, WV 26507-1616
                                               Phone: 304-598-8000
                                               monte.williams@steptoe-johnson.com
                                               liz.stryker@steptoe-johnson.com
                                               Counsel for Lowe’s Home Centers, LLC




11296783.1                                       3
